Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s contention that he was denied effective assistance of trial counsel. The representation given by counsel before the court permitted him to withdraw was meaningful and effective (see, People v Baldi, 54 NY2d 137). Nor did County Court deny defendant effective assistance of counsel by permitting defendant to continue pro se after counsel sought permission to withdraw because he disagreed with defendant’s decision to testify. The record supports the court’s determination, made after a lengthy and searching inquiry and a recess to permit defendant to discuss the matter further with counsel, that defendant’s decision to continue pro se was knowingly and voluntarily made (see, People v Landy, 59 NY2d 369, 377; see also, People v Sawyer, 57 NY2d 12, 21, cert denied 459 US 1178). (Appeal from Judgment of Orleans County Court, Miles, J.— Criminal Possession Weapon, 3rd Degree.) Present — Callahan, J. P., Pine, Lawton, Boehm and Davis, JJ.